Citation Nr: 1139784	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-23 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability, to include arthritis and chondromalacia. 


WITNESS AT HEARINGS ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1968, subsequent service in the United States Army Reserve (USAR), a period of active military service from December 2003 to March 2005, and another period of USAR service.

This matter comes before the Board of Veterans' Appeals  (Board) from a July 2007 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied service connection for a right knee disability.  The Veteran appealed the RO's July 2007 rating action to the Board.  Jurisdiction of the appeal currently resides with the Pittsburgh, Pennsylvania RO. 

In April 2009 and March 2010, the Veteran testified before a Decision Review Officer and the undersigned Veterans Law Judge at the Pittsburgh, Pennsylvania RO, respectively.  Copies of the hearing transcripts have been associated with the record.

In January and June 2011, the Board remanded the appeal to the RO for additional development.  The requested development has been completed and the claim is ready for appellate consideration.  


FINDING OF FACT

Right knee arthritis was not noted at the time of the enlistment examination; however, the record contains clear and unmistakable evidence that it preexisted the Veteran's second period of active military service and that it was not aggravated therein. 


CONCLUSION OF LAW

Right knee arthritis preexisted the Veteran's second period of active military service and was not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.306 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  (The last element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353.)  See, also, the United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal. Id.   

In December 2006 and March 2007 preadjudication letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the service connection claim decided in the decision below.  The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to his service connection claim. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

A December 2006 letter to the Veteran provided complete VCAA notice as to the service connection claim and was provided prior to the appealed July 2007 rating action. Pelelgrini, supra. 

On March 3, 2006, during the pendency of the appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include:  veteran status, existence of a disability, connection between the veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  The RO informed the Veteran of the Dingess elements in the above-cited letter. 

In addition, the elements of the claim on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during a March 2010 hearing before the undersigned.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  VA has obtained service treatment records (STRs), private and VA medical records, and the Veteran was provided an opportunity to testify before the RO and the undersigned.  In June 2011, the Board remanded the Veteran's claim to have the VA examiner who had examined the Veteran in January 2011 provide a supplemental opinion.  The January 2011 VA examiner provided his supplemental opinion in July 2011.  (See July 2011 VA opinion). 

The Board finds that VA has substantially complied with the Board's June 2011 remand directives for the service connection issue decided in the decision below. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim for service connection for a right knee disorder at this time.

II.  Merits Analysis

The Veteran seeks service connection for a right knee disability.  He contends that his current right knee disability did not preexist his second period of military service, but that it is the result of a fall he sustained while jogging in Kuwait in 2004.  He maintains that after the fall, he went to sick call where a medic told him that he had sprained his knee and instructed him to take it easy.  The Veteran contends that in approximately October 2005, he reinjured his right knee and sought treatment from a private physician.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

It is noted a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111. 

In the present case, an October 2001 periodic examination report reflects that the Veteran's lower extremities were evaluated as "normal."  The report does not contain any clinical evidence, treatment for, or a diagnosis of, a right knee disorder.  The Veteran was found fit for general military service.  On an October 2001 Report of Medical History, the Veteran indicated that he had had arthritis, rheumatism, or bursitis.  However, the specific joint(s) that was affected was not reported.  Thus, as a right knee disorder was not noted at service entrance in October 2001, the presumption of soundness attaches. 

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 , VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and (italics added for emphasis) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

With respect to aggravation, the Board notes that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304   (1993). 

The Veteran's STRs include private radiographic interpretations of the Veteran's spine, dated in January 1987, reflecting that he had narrowing of the L4-5 lumbar spine with some minimal hypertrophic lipping in the lower lumbar vertebra.  Also associated with the STRs is an April 1987 report, prepared by J. M. A., M. D., reflecting that he had treated the Veteran for arthritis of the spine.  On DA Form 7349, Initial Medical Review-Annual Medical Certificate, dated in December 2003,  the Veteran reported that he did not currently have any medical problems.  The examining physician noted that the Veteran had "arthritis-osteo" that was not a problem.  He was found fit for military duty.  No other medical issues were reported.  A February 2005 Report of Medical Assessment reflects that the Veteran reported that his overall health was the same as his previous examination.  He indicated that he had not had any illness or injuries that had caused him to miss duty for longer than three (3) days, nor had he received treatment by a health care provider, been admitted to a hospital or undergone surgery.  

Post-service VA and private treatment records include a January 2006 report, wherein the Veteran complained of right knee pain that had its onset three months previously and increased with jogging.  At that time, a physical evaluation of the right knee revealed small effusion and pain below the tibial plateau.  X-ray interpretations of the right knee were negative.  The examining physician entered assessments of degenerative joint disease of the [right] knee and questionable bursitis.  (See January 2006 report prepared by Weisel Family Practice).  An April 2006 magnetic resonance imaging (MRI) scan of the right knee, showed bony contusions medially; large joint effusion; tear posterior horn medial meniscus; and partial tear or tendinitis medial collateral ligament.  (See April 2006 MRI report, prepared by Westmoreland Regional Hospital).  In May 2006, the Veteran underwent a right knee arthroscopy with chondral shaving and subtotal medial meniscectomy.  The operative report showed gross pathology for anterior medial degenerative joint disease of the right knee.  (See May 2006 report, prepared by Westmoreland Regional Hospital).  

VA evaluated the Veteran in December 2009 in order to reconcile the finding of right knee arthritis that was present at his May 2006 arthroscopic knee surgery, but was absent on x-ray in January 2006.  The VA examiner noted that the operative report of May 2006 revealed chondromalacia, the meniscal injury, and anterior medial degenerative joint disease.  The examiner opined that the arthritis would have developed over time, would have been present during military service, and would have contributed to right knee pain. 

In a January 2011 remand, the Board noted that it was unclear on what basis the examiner concluded that the Veteran's right knee arthritis "would have been present" during service, and also unclear if the VA examiner was opining that the Veteran's right knee arthritis had an onset during his period of service from December 2003 to March 2005.  Thus, the Veteran was scheduled for an additional VA examination in order to determine the nature and probable etiology of any current right knee arthritis.  This examination was performed in January 2011.  

After a physical evaluation of the Veteran's right knee in January 2011, the VA examiner diagnosed the Veteran with right knee osteoarthritis.  The examiner noted that the Veteran had been a jogger all his life and that he never had a problem with his knee prior to the incident in Kuwait.  The examiner opined that there was "no way he developed arthritis this quickly from an injury in 2004 to the first x-ray . . . in 2007 where he does have a severe medial compartment arthritis."  The VA examiner further indicated that the Veteran "likely had some degree of arthritis up to that point, and that the twisting incident in the sand aggravated the arthritis and let him know it was there"; however, the examiner did not believe that this incident caused his arthritis.  The examiner opined that this was "likely a wear-and-tear mechanism just due to him living his life and doing his activities throughout his life."  The examiner further opined that this was "not an injury related pattern of arthritis", but thought this was "traumatic in nature."  Thus, it was the VA examiner's ultimate conclusion that it was "more likely the case that [the Veteran] merely aggravated some arthritis that was already there, but his right knee arthritis did not have its onset in nor is it causally related to his period of service from December 2003 to March 2005, to include this incident in service."  The examiner also did not "feel that there was any incident in service that altered the natural progression of the disease."  (See January 2011 VA examination report). 

In June 2011, the Board remanded the Veteran's claim to have the January 2011 VA examiner provide a supplemental opinion that addressed whether any preexisting right knee disorder, to include arthritis and chondromalacia, had its onset in, was casually related to, or had been aggravated during the Veteran's period of service from December 2003 to March 2005, to include consideration of the Veteran's contention that he had injured his right knee during a jogging incident.  (See June 2011 remand, page (pg.) 6)).  In response to the Board's directives, the January 2011 VA examiner provided a supplemental opinion in July 2011.  In the July 2011 supplemental opinion, the January 2011 VA examiner opined that the chondromalaica referred to in a May 2006 operative report was actually arthritis and that it was not a separate condition.  The VA examiner once again reiterated his previous opinion that the Veteran's [right knee] arthritis did not have its onset during or was in anyway related to his second period of military service.  In addition, the VA examiner concluded that the Veteran's right knee arthritis had preexisted his military service and was not aggravated beyond its natural history by an in-service twisting event.  The examiner stated that [during military service], the Veteran had experienced a temporary increase in his symptoms but that it in "no way, shape, or form" would it have permanently aggravated the natural history of his arthritis.  (See July 2011 VA opinion). 

There is no other opinion of record, private or VA, that contradicts the above-cited VA examiner's January and July 2011 opinions that the Veteran's right knee arthritis preexisted his second period of active military service and was not aggravated therein.  Thus, the Board finds that the medical history and opinion described in detail by the VA examiner in January and July 2011 constitute clear and unmistakable evidence that a right knee disorder preexisted service and was not aggravated therein.  Therefore, the presumption of soundness has been rebutted.  See 38 U.S.C.A. § 1111 (West 2002). 

The Veteran may believe that he incurred a right knee disability as a result of a jogging incident during his second period of active military service, but he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  See 38 C.F.R. § 3.159(a)(2).  The July 2011 VA opinion indicates that right knee arthritis was initially noted on a 2007 x-ray of the right knee; thus, it would not be subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The competent medical evidence of record demonstrates that the Veteran's right knee arthritis preexisted his second period of active military service and that it was not aggravated therein.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for right knee arthritis not warranted. 


ORDER

Service connection for right knee arthritis is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


